Exhibit 10.4

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of July 13, 2010, is made and given by WINMARK
CORPORATION, a Minnesota corporation (the “Pledgor”) to THE PRIVATEBANK AND
TRUST COMPANY, an Illinois bank and trust company (in its capacity as Agent for
the ratable benefit of the Lenders referred to below) (the “Bank”).

 

RECITALS:

 

A.            The Pledgor, the Bank and certain other persons are parties to
that certain Credit Agreement of even date herewith (as it may be amended,
modified, supplemented, restated or replaced from time to time, the “Credit
Agreement”) pursuant to which the Lenders from time to time party thereto
(collectively, the “Lenders”) are providing financial accommodations to the
Pledgor and the other Loan Parties (as defined in the Credit Agreement).

 

B.            The Pledgor owns all of the outstanding equity interests of Wirth
Business Credit, Inc., a Minnesota corporation, Winmark Capital Corporation, a
Minnesota corporation, and Grow Biz Games, Inc., a Minnesota corporation (the
“Pledged Securities”).

 

C.            The Pledgor will benefit from the financial accommodations
provided by the Lenders to the Loan Parties, and the Pledgor finds it
advantageous, desirable and in the Pledgor’s best interests to execute and
deliver to the Bank this Agreement.

 

AGREEMENTS:

 

IN CONSIDERATION of the premises and in order to induce the Bank and the other
Lenders to enter into the Credit Agreement and to extend credit accommodations
to the Pledgor thereunder, the Pledgor hereby agrees with the Bank for the
ratable benefit of the Lenders as follows:

 

Section 1.  Defined Terms.

 

(a)           General.  As used in this Agreement, the following terms shall
have the meanings indicated:

 

“Collateral” shall have the meaning given to such term in Section 2.

 

“Event of Default” shall have the meaning given to such term in Section 11.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

 

1

--------------------------------------------------------------------------------


 

“Obligations” shall mean (a) any and all indebtedness, liabilities and
obligations of the Pledgor and/or any other Loan Party to the Bank and/or any
other Lender of every kind, nature or description under the Credit Agreement,
including the Pledgor’s obligation on any note or notes hereafter issued in
substitution or replacement thereof, whether due or to become due, and whether
now existing or hereafter arising or incurred, (b) any and all liabilities of
the Pledgor under this Agreement, whether due or to become due, and whether now
existing or hereafter arising or incurred and (c) any and all other
indebtedness, liabilities and obligations of the Pledgor and/or any other Loan
Party to the Bank and/or any other Lender of every kind, nature or description,
whether due or to become due, and whether now existing or hereafter arising or
incurred.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Security Interest” shall have the meaning given to such term in Section 2.

 

(b)           Terms Defined in Uniform Commercial Code.  All other terms used in
this Agreement that are not specifically defined herein or the definitions of
which are not incorporated herein by reference shall have the meaning assigned
to such terms in the Uniform Commercial Code in effect in the State of Minnesota
as of the date first above written to the extent such other terms are defined
therein.

 

(c)           Singular/Plural, Etc.  Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular,
references to the singular include the plural and “or” has the inclusive meaning
represented by the phrase “and/or.”  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The words “hereof,” “herein,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  References to Sections are references to Sections in this Pledge
Agreement unless otherwise provided.

 

Section 2.  Pledge.  As security for the payment and performance of all of the
Obligations, the Pledgor hereby pledges to the Bank (for the ratable benefit of
the Lenders) and grants to the Bank (for the ratable benefit of the Lenders) a
security interest (the “Security Interest”) in the following (the “Collateral”):

 

(a)           The Pledged Securities and the certificates representing the
Pledged Securities, and all distributions, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Pledged Securities.

 

(b)           All additional securities of any issuer of the Pledged Securities
from time to time acquired by the Pledgor in any manner, and the certificates
representing such additional securities, and all distributions, dividends, cash,
instruments and other property

 

2

--------------------------------------------------------------------------------


 

from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such securities.

 

(c)           All notes, debentures or other property constituting collateral
for or otherwise securing the payment and/or performance of any such additional
securities or equity interests.

 

(d)           All proceeds of any and all of the foregoing (including proceeds
that constitute property of types described above).

 

Section 3.  Delivery of Collateral.  All certificates and instruments
representing or evidencing the Pledged Securities shall be delivered to the Bank
contemporaneously with the execution of this Agreement.  All certificates and
instruments representing or evidencing Collateral received by the Pledgor after
the execution of this Agreement shall be delivered to the Bank promptly upon the
Pledgor’s receipt thereof.  All such certificates and instruments shall be held
by or on behalf of the Bank (for the ratable benefit of the Lenders) pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Bank.  The Bank shall have the right
at any time, whether before or after an Event of Default, to cause any or all of
the Collateral to be transferred of record into the name of the Bank or its
nominee (but subject to the rights of the Pledgor under Section 6) and to
exchange certificates and instruments representing or evidencing Collateral for
certificates and instruments of smaller or larger denominations. 
Notwithstanding any of the foregoing, as to any Collateral consisting of
book-entry or uncertificated securities or securities which are held by a third
Person, the Pledgor shall deliver to the Bank evidence satisfactory to the Bank
that such Collateral has been registered in the name of, or as pledged to, the
Bank (for the ratable benefit of the Lenders).  Such evidence shall include the
acknowledgment of the issuer or Person holding such Collateral that such issuer
or Person holds such Collateral as agent for the Bank (for the ratable benefit
of the Lenders) and that such Collateral is identified on the books of such
issuer or third Person as belonging to or pledged to the Bank (for the ratable
benefit of the Lenders).

 

Section 4.  Certain Warranties and Covenants.  The Pledgor makes the following
warranties and covenants with respect to such Pledgor and his Pledged
Securities:

 

(a)           The Pledgor has title to the Pledged Securities and will have
title to each other item of Collateral hereafter acquired, free of all Liens
except the Security Interest.

 

(b)           The Pledgor has full power and authority to execute this Pledge
Agreement, to perform the Pledgor’s obligations hereunder and to subject the
Collateral to the Security Interest created hereby.

 

(c)           No financing statement covering all or any part of the Collateral
is on file in any public office (except for any financing statements filed by
the Bank).

 

(d)           The Pledged Securities have been duly authorized and validly
issued by the issuer thereof and are fully paid and nonassessable.  The
certificates representing the

 

3

--------------------------------------------------------------------------------


 

Pledged Securities are genuine.  The Pledged Securities are not subject to any
offset or similar right or claim of the issuer thereof.

 

(e)           The Pledgor’s company charter number is 5Z-841.

 

Section 5.  Further Assurances.  The Pledgor agrees that at any time and from
time to time, at the expense of the Pledgor, the Pledgor will promptly execute
and deliver all further instruments and documents, and take all further action
that may be necessary or that the Bank may reasonably request, in order to
perfect and protect the Security Interest or to enable the Bank to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that the Pledgor execute and deliver such
instruments or documents or to take such action shall not affect or impair the
validity, sufficiency or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion).  Without
in any way limiting the generality of the foregoing, the Pledgor hereby
authorizes the Bank to file from time to time such financing statements against
the Collateral as the Bank deems necessary or useful to perfect the Security
Interest.

 

Section 6.  Voting Rights; Dividends; Etc.

 

(a)           Subject to Section 6(d), the Pledgor shall be entitled to exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Pledged Securities or any other securities that become part of
the Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement; provided, however, that the
Pledgor shall not exercise or refrain from exercising any such right if such
action could reasonably be expected to have a material adverse effect on the
value of the Collateral or any material part thereof.

 

(b)           Subject to Section 6(e), the Pledgor shall be entitled to receive,
retain, and use in any manner not prohibited by the Credit Agreement any and all
distributions or dividends paid in respect of the Collateral; provided, however,
that any and all

 

(i)            distributions or dividends paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Collateral,

 

(ii)           dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

 

(iii)          cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Collateral,

 

shall be, and shall be forthwith delivered to the Bank to hold as, Collateral
(for the ratable benefit of the Lenders) and shall, if received by the Pledgor,
be received in trust for the benefit of the Bank (for the ratable benefit of the
Lenders), be segregated from the other

 

4

--------------------------------------------------------------------------------


 

property or funds of the Pledgor, and be forthwith delivered to the Bank as
Collateral (for the ratable benefit of the Lenders) in the same form as so
received (with any necessary endorsement or assignment).  The Pledgor shall,
upon request by the Bank, promptly execute all such documents and do all such
acts as may be necessary or desirable to give effect to the provisions of this
Section 6(b).

 

(c)           The Bank shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that the Pledgor is entitled to exercise pursuant to
Section 6(a) and to receive the dividends that the Pledgor is authorized to
receive and retain pursuant to Section 6(b).

 

(d)           Upon the occurrence and during the continuance of any Event of
Default, the Bank shall have the right in its sole discretion, and the Pledgor
shall execute and deliver all such proxies and other instruments as may be
necessary or appropriate to give effect to such right, to terminate all rights
of the Pledgor to exercise or refrain from exercising the voting and other
consensual rights that the Pledgor would otherwise be entitled to exercise
pursuant to Section 6(a), and all such rights shall thereupon become vested in
the Bank (for the ratable benefit of the Lenders) who shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights; provided, however, that the Bank shall not be deemed to
possess or have control over any voting rights with respect to any Collateral
unless and until the Bank has given written notice to the Pledgor that any
further exercise of such voting rights by the Pledgor is prohibited and that the
Bank and/or its assigns will henceforth exercise such voting rights; and
provided, further, that neither the registration of any item of Collateral in
the Bank’s name nor the exercise of any voting rights with respect thereto shall
be deemed to constitute a retention by the Bank of any such Collateral in
satisfaction of the Obligations or any part thereof.

 

(e)           Upon the occurrence and during the continuance of any Event of
Default:

 

(i)            all rights of the Pledgor to receive the distributions and
dividends that the Pledgor would otherwise be authorized to receive and retain
pursuant to Section 6(b) shall cease, and all such rights shall thereupon become
vested in the Bank (for the ratable benefit of the Lenders) who shall thereupon
have the sole right to receive and hold such distributions and dividends as
Collateral, and

 

(ii)           all payments of distributions and dividends that are received by
the Pledgor contrary to the provisions of paragraph (i) of this
Section 6(e) shall be received in trust for the benefit of the Bank (for the
ratable benefit of the Lenders), shall be segregated from other funds of the
Pledgor and shall be forthwith paid over to the Bank as Collateral (for the
ratable benefit of the Lenders) in the same form as so received (with any
necessary endorsement).

 

5

--------------------------------------------------------------------------------


 

Section 7.  Transfers and Other Liens; Additional Securities.

 

(a)           The Pledgor agrees that the Pledgor will not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, or (ii) create or permit to exist any Lien
upon or with respect to any of the Collateral.

 

(b)           The Pledgor agrees that the Pledgor will (i) cause each issuer of
the Pledged Securities that it controls not to issue any stock or other
securities in addition to or in substitution for the Pledged Securities to any
Person other than the Pledgor hereunder, and (ii) pledge hereunder, immediately
upon the Pledgor’s acquisition (directly or indirectly) thereof, any and all
additional securities of each issuer of the Pledged Securities.

 

Section 8.  Bank Appointed Attorney-in-Fact.  The Pledgor hereby appoints the
Bank the Pledgor’s attorney-in-fact, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
in the Bank’s discretion, to take any action and to execute any instrument that
the Bank may reasonably believe necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of the Pledgor under
Section 6), in a manner consistent with the terms hereof, including, without
limitation, to receive, indorse and collect all instruments made payable to the
Pledgor representing any dividend or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

Section 9.  Bank May Perform.  If the Pledgor fails to perform any agreement
contained herein, the Bank may itself perform, or cause performance of, such
agreement, and the reasonable expenses of the Bank incurred in connection
therewith shall be payable by the Pledgor under Section 14.

 

Section 10.  The Bank’s Duties.  The powers conferred on the Bank hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  The Bank shall be deemed to have exercised
reasonable care in the safekeeping of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to the safekeeping which
the Bank accords its own property of like kind.  Except for the safekeeping of
any Collateral in its possession and the accounting for monies and for other
properties actually received by it hereunder, the Bank shall have no duty, as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Bank has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any Persons or any other rights pertaining to any Collateral.  The Bank will
take action in the nature of exchanges, conversions, redemption, tenders and the
like requested in writing by the Pledgor with respect to any of the Collateral
in the Bank’s possession if the Bank in its reasonable judgment determines that
such action will not impair the Security Interest or the value of the
Collateral, but a failure of the Bank to comply with any such request shall not
of itself be deemed a failure to exercise reasonable care.

 

6

--------------------------------------------------------------------------------


 

Section 11.  Event of Default.  The occurrence of any Event of Default, as
defined in Section 13.1 of the Credit Agreement, shall constitute an Event of
Default hereunder.

 

Section 12.  Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:

 

(a)           The Bank may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code of the State of Minnesota (the “Uniform Commercial Code”) in
effect at that time (whether or not the Uniform Commercial Code then applies to
the affected Collateral), and may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Bank’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Bank may reasonably believe are commercially reasonable.  The Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ prior notice to the Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification.  The Bank shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Bank may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  The Pledgor hereby waives all requirements
of law, if any, relating to the marshalling of assets which would be applicable
in connection with the enforcement by the Bank of its remedies hereunder, absent
this waiver.

 

(b)           The Bank may notify any Person obligated on any of the Collateral
that the same has been assigned or transferred to the Bank (for the ratable
benefit of the Lenders) and that the same should be performed as requested by,
or paid directly to, the Bank, as the case may be.  The Pledgor shall join in
giving such notice, if the Bank so requests.  The Bank may, in the Bank’s name
or in the Pledgor’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Person.

 

(c)           Any cash held by the Bank as Collateral (for the ratable benefit
of the Lenders) and all cash proceeds received by the Bank in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Bank, be held by the Bank as Collateral
(for the ratable benefit of the Lenders) for, or then or at any time thereafter
be applied in whole or in part by the Bank against, all or any part of the
Obligations (including any expenses of the Bank payable pursuant to Section 14).

 

Section 13.  Waiver of Certain Claims.  The Pledgor acknowledges that because of
present or future circumstances, a question may arise under the Securities Act
of 1933, as from

 

7

--------------------------------------------------------------------------------


 

time to time amended (the “Securities Act”), with respect to any disposition of
the Collateral permitted hereunder.  The Pledgor understands that compliance
with the Securities Act may very strictly limit the course of conduct of the
Bank if the Bank were to attempt to dispose of all or any portion of the
Collateral and may also limit the extent to which or the manner in which any
subsequent transferee of the Collateral or any portion thereof may dispose of
the same.  There may be other legal restrictions or limitations affecting the
Bank in any attempt to dispose of all or any portion of the Collateral under the
applicable Blue Sky or other securities laws or similar laws analogous in
purpose or effect.  The Bank may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obligated to agree, among
other things, to acquire such Collateral for their own account for investment
only and not to engage in a distribution or resale thereof.  The Pledgor agrees
that the Bank shall not incur any liability, and any liability of the Pledgor
for any deficiency shall not be impaired, as a result of the sale of the
Collateral or any portion thereof at any such private sale in a manner that the
Bank reasonably believes is commercially reasonable (within the meaning of the
Uniform Commercial Code).  The Pledgor hereby waives any claims against the Bank
arising by reason of the fact that the price at which the Collateral may have
been sold at such sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Obligations, even if
the Bank shall accept the first offer received and does not offer any portion of
the Collateral to more than one possible purchaser.  The Pledgor further agrees
that the Bank has no obligation to delay sale of any Collateral for the period
of time necessary to permit the issuer of such Collateral to qualify or register
such Collateral for public sale under the Securities Act, applicable Blue Sky
laws and other applicable state and federal securities laws, even if the issuer
would agree to do so.  Without limiting the generality of the foregoing, the
provisions of this Section would apply if, for example, the Bank were to place
all or any portion of the Collateral for private placement by an investment
banking firm, or if such investment banking firm purchased all or any portion of
the Collateral for its own account, or if the Bank placed all or any portion of
the Collateral privately with a purchaser or purchasers.

 

Section 14.  Costs and Expenses; Indemnity.  The Pledgor will pay or reimburse
the Bank on demand for all out-of-pocket expenses (including in each case all
filing and recording fees and taxes and all reasonable fees and expenses of
counsel and of any experts and agents) incurred by the Bank in connection with
the creation, perfection, protection, satisfaction, foreclosure or enforcement
of the Security Interest and the preparation, administration, continuance,
amendment or enforcement of this Agreement, and all such costs and expenses
shall be part of the Obligations secured by the Security Interest.  The Pledgor
shall indemnify and hold the Bank harmless from and against any and all claims,
losses and liabilities (including reasonable attorneys’ fees) growing out of or
resulting from this Agreement (including enforcement of this Agreement) or the
Bank’s actions pursuant hereto, except claims, losses or liabilities resulting
from the Bank’s gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction.  Any liability of the Pledgor to
indemnify and hold the Bank harmless pursuant to the preceding sentence shall be
part of the Obligations secured by the Security Interest.  The obligations of
the Pledgor under this Section shall survive any termination of this Agreement.

 

Section 15.  Waivers and Amendments; Remedies.  This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only

 

8

--------------------------------------------------------------------------------


 

explicitly in a writing signed by the Bank.  A waiver so signed shall be
effective only in the specific instance and for the specific purpose given. 
Mere delay or failure to act shall not preclude the exercise or enforcement of
any rights and remedies available to the Bank.  All rights and remedies of the
Bank shall be cumulative and may be exercised singly in any order or sequence,
or concurrently, at the Bank’s option, and the exercise or enforcement of any
such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other.

 

Section 16.  Notices.  All notices to be given shall be deemed sufficiently
given if sent in the same manner as provided in the Credit Agreement.

 

Section 17.  Pledgor Acknowledgments.  The Pledgor hereby acknowledges that
(a) the Pledgor has been advised by counsel in the negotiation, execution and
delivery of this Agreement, (b) the Bank has no fiduciary relationship to the
Pledgor, the relationship being solely that of debtor and creditor, and (c) no
joint venture exists between the Pledgor and the Bank.

 

Section 18.  Continuing Security Interest; Assignments under Note.  This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
in cash of the Obligations and the expiration of the obligation, if any, of the
Bank and the other Lenders to extend credit accommodations to the Pledgor,
(b) be binding upon the Pledgor, and Pledgor’s successors and assigns, and
(c) inure, together with the rights and remedies of the Bank hereunder, to the
benefit of, and be enforceable by, the Bank and its legal representatives,
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), the Bank may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement to any other
Person to the extent and in the manner provided in the Credit Agreement, and may
similarly transfer all or any portion of its rights under this Pledge Agreement
to such Persons.

 

Section 19.  Termination of Security Interest.  Upon indefeasible payment in
full in cash of the Obligations and the expiration of any obligation of the Bank
to extend credit accommodations to the Pledgor, the Security Interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
Pledgor.  Upon any such termination, the Bank will return to the Pledgor such of
the Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination.  Any reversion or
return of the Collateral upon termination of this Agreement and any instruments
of transfer or termination shall be at the expense of the Pledgor and shall be
without warranty by, or recourse on, the Bank.  As used in this Section,
“Pledgor” includes any assigns of Pledgor, any Person holding a subordinate
security interest in any part of the Collateral or whoever else may be lawfully
entitled to any part of the Collateral.

 

Section 20.  Governing Law and Construction.  THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA.  Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and

 

9

--------------------------------------------------------------------------------


 

valid under such applicable law, but, if any provision of this Agreement or any
other statement, instrument or transaction contemplated hereby or relating
hereto shall be held to be prohibited or invalid under such applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or any other statement, instrument or
transaction contemplated hereby or relating hereto.

 

Section 21.  Consent to Jurisdiction; Waiver of Jury Trial.  AT THE OPTION OF
THE BANK, THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE PLEDGOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE BANK AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.  EACH OF THE PLEDGOR AND THE BANK IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 22.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 23.  General.  All representations and warranties contained in this
Agreement or in any other agreement between the Pledgor and the Bank shall
survive the execution, delivery and performance of this Agreement and the
creation and payment of the Obligations.  The Pledgor waives notice of the
acceptance of this Agreement by the Bank.  Captions in this Agreement are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Agreement.

 

(The signature page follows.)

 

10

--------------------------------------------------------------------------------


 

EACH PLEDGOR has caused this Pledge Agreement to be duly executed and delivered
as of the date first above written.

 

 

PLEDGOR:

 

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Its: 

President, Finance and Administration

 

 

 

 

 

Address for Pledgor:

 

605 Highway 169 North

 

Suite 400

 

Minneapolis, MN 55422

 

Attention: Chief Financial Officer

 

 

Address for Bank:

 

The PrivateBank and Trust Company

 

50 South Sixth Street, Suite 1415

 

Minneapolis, MN 55402

 

Attention: Peter Pricco

 

 

11

--------------------------------------------------------------------------------